



NAVISTAR NON-EMPLOYEE
DIRECTORS' DEFERRED FEE PLAN
(Amended and Restated as of February 11, 2015 December 9, 2019)    


SECTION 1
PURPOSE


1.1    The Navistar Non-Employee Directors' Deferred Fee Plan (hereinafter
referred to as the "Plan") has been established by Navistar International
Corporation (hereinafter referred to as the "Company" or "Navistar") to attract
and retain as members of the Board of Directors of the Company (hereinafter
referred to as the "Board") persons who are not full-time employees of the
Company or any of its subsidiaries, but whose business experience and judgment
are a valuable asset to the Company and its subsidiaries. The Plan was
originally adopted on August 14, 1995, and subsequently amended as of June 16,
1997 and January 1, 2005 and was amended and restated as of December 16, 2008
and, November 1, 2013 and February 11, 2015. This amendment and restatement of
the Plan is effective as of February 11 December 9, 20159. Any deferred amounts
under the Plan that are not subject to Section 409A of the United States
Internal Revenue Code of 1986, as amended, including regulations and other
applicable authorities promulgated thereunder (the "Code") shall continue to be
governed by the terms of the Plan as in effect immediately prior to January 1,
2005.


SECTION 2
DIRECTORS COVERED


2.1    As used in the Plan, the term "Director" means any person who: (A) is now
a member of the Board or is hereafter elected to the Board, and (B) is not a
full-time employee of the Company or any of its subsidiaries.


SECTION 3
DEFERRED DIRECTORS' FEES


3.1    Subject to obtaining the consent of the Company at the time a fee
deferral election is made, a Director may elect to defer receipt of all or part
of the fees otherwise payable in cash for attendance at regular or special
meetings (including executive sessions) of the Board or its committees, fees for
rendering special services to the Company, and/or the annual Director retainer
fees otherwise payable in cash, including retainer fees for chairing the Board
or a committee thereof, as hereinafter provided. A Director may make such a
deferral election by filing an election form with the Secretary of the Company
(the "Secretary") before the end of whichever of the following periods applies
to the Director: (A) within the first 30 days after the Director first becomes
eligible to participate in the Plan (or in any other plan with which the Plan is
aggregated under Section 409A of the Code), or (B) if that 30-day period has
expired, before the close of the Director’s taxable year preceding the taxable
year in which the Director will earn the fees to be deferred. At the end of the
applicable period, the Director’s deferral election shall be irrevocable. Any
election made within the first 30 days after a Director first becomes eligible
to participate in the Plan (or in any other plan with which the Plan is
aggregated under Section 409A of the Code) shall apply only to fees earned after
the month in which the 30 day initial election period lapses. Any election made
after such 30-day period shall apply only to fees earned after the end of the
Director’s taxable year in which the Director makes such election. A Director
may change any election that the Director has made under this Section 3.1 by
filing a new election form with the Secretary in accordance with Section 3.1 at
any time before the prior election becomes irrevocable.


3.2    All Directors' fees that are deferred in accordance with the provisions
of Section 3.1 shall be credited to a deferred cash account for the Director at
the time such deferred Director’s fees would otherwise have been payable to such
Director. Such deferred cash account shall bear interest, compounded quarterly
at the end of each calendar quarter, from the date amounts are credited thereto
to the last day of the calendar quarter (or to the date of payment, if earlier)
at the rate equivalent to the rate of interest as published on the first day of
such quarter by The Wall Street Journal as the "prime" rate or the equivalent
thereof.


3.3    A Director may elect to defer, and to allocate to Navistar share units,
all or any portion of the fees that would otherwise be payable to such Director
in cash or Navistar common stock, including equity awards issued in the form of
restricted stock or share-settled restricted stock units (“RSUs”), for service
as a Director. Such deferral shall be subject to mutual agreement between the
Company and the Director, and the making of an election in accordance with the
requirements set forth in Section 3.1. Any election to allocate a deferral to
Navistar share units will be subject to the availability of sufficient shares
authorized for this purpose under the Navistar International Corporation 2013
Performance Incentive Plan (or any successor plan thereto), as amended from time
to time (hereinafter referred to as the "PIP"). If insufficient shares are then
available under the PIP to fully satisfy all Directors’ elections to allocate
deferrals to Navistar share units for a given period, then the elections for
such period will be appropriately reduced pro-rata. If all or any portion of a
Director’s election cannot be made under the PIP, then all or such portion of
the Director’s deferral election will instead be allocated to such Director’s
deferred cash account.





--------------------------------------------------------------------------------







3.4    For each year for which an election under Section 3.3 is in effect, share
units shall be credited to a deferred stock account for the Director. The number
of share units credited shall equal (a) in the case of any fees that would
otherwise be payable to the Director in Navistar common stock, including
restricted common stock or RSUs, the number of shares of Navistar common stock
for which the election is effective, and (b) in the case of fees that would
otherwise be payable to the Director in cash, the number of whole shares of
Navistar common stock with a fair market value (as determined under the PIP)
equal to the amount of such cash due on the date such cash otherwise would have
been paid. Any share units that are provided in lieu of fees that would have
been paid in shares of restricted common stock or RSUs shall be subject to the
same vesting conditions that would have applied to such restricted common stock
or RSUs.


Each Director’s deferred stock account shall be credited with dividend
equivalents equal to the dividends that would have been paid on shares on
Navistar common stock that are equal in number to the share units then credited
to the Director’s deferred stock account. Such dividend equivalent amounts shall
be converted immediately into share units of equal fair market value (as
determined under the PIP) on the date the dividends are paid on such shares. The
amount in the deferred stock account shall be adjusted for stock splits, stock
dividends and similar transactions. Interest shall not be credited to the
deferred stock account. Any additional share units credited pursuant to this
paragraph shall be subject to any vesting conditions that apply to the share
units to which such additional share units are attributable.


Notwithstanding the foregoing, to the extent that insufficient shares are then
available under the PIP to satisfy the dividend equivalents required to be
credited pursuant to this section for any given period, the dollar amount of
such dividend equivalents will instead be credited to the applicable deferred
cash account for such Director.


The share units in each year’s deferred stock account shall be paid to the
Director on the date or event specified in the agreement and election made
pursuant to Section 3.3. The share units shall be paid in shares of Navistar
common stock and issued pursuant to the PIP, except that the Company may pay
cash in lieu of any block of less than 100 shares. Any cash payment shall be
equal to the number of share units being paid in cash multiplied by the fair
market value of a share of Navistar common stock (as determined under the PIP on
the date as of which payment is made). Any shares paid to a Director shall be
subject to such restrictions or conditions as otherwise provided under this Plan
or the PIP, as appropriate. Prior to the distribution of shares to the Director,
the Director shall not be the owner of such shares, and shall have none of the
rights of a shareholder with respect to any share units or other amounts
credited to the deferred stock account.


SECTION 4
PAYMENT OF DEFERRED DIRECTORS' FEES


4.1    Subject to the provisions of this Section 4.1, Section 4.2, and Section
4.3, a Director shall elect, in accordance with the provisions of Section 3.1,
one of the following payment options with respect to any earned and vested
amounts that are credited to such Director’s deferred cash account and deferred
stock account, as described in Sections 3.2 and 3.4, respectively:


(a)
a lump sum payment within 60 days of any January 1 (designated by the Director)
following the taxable year in which such fees would have been paid if payment of
such fees had not been deferred;



(b) a lump sum payment within 60 days following the Director’s separation from
service with the Company and its affiliates (as determined in accordance with
Section 409A of the Code); or


(c)
annual installments (over a 2-year, 3-year, 4-year, 5-year, or 10-year period,
as designated by the Director) beginning within 60 days following the Director’s
separation from service with the Company and its affiliates (as determined in
accordance with Section 409A of the Code). The amount of each installment shall
be equal to a fraction of the then-unpaid portion of any earned and vested
amounts credited to the Director’s deferred cash account and deferred stock
account; the numerator of the fraction shall be one, and the denominator of the
fraction shall be the number of installments that have not yet been paid.



4.2    In the event of a Director’s death, any and all earned and vested amounts
that are then credited to the Director's deferred cash account and deferred
stock account, as described in Sections 3.2 and 3.4, respectively, shall be paid
to the Director’s beneficiary within 60 days after the Director’s death.


4.3    In the event of a "Change in Control," as defined below, any and all
earned and vested amounts that are then credited to a Director’s deferred cash
account and deferred stock account, as described in Sections 3.2 and 3.4,
respectively, shall be paid to the Director immediately.







--------------------------------------------------------------------------------





4.4    For purposes of the Plan, a "Change in Control" shall be deemed to have
occurred upon (a) a “change in ownership” of the Company, (b) a “change in
effective control” of the Company, or (c) a “change in the ownership of a
substantial portion of the assets” of the Company. For purposes this Section
4.4, the terms “change in ownership,” “change in effective control,” and “change
in the ownership of a substantial portion of the assets” shall have the meanings
assigned to such terms under Section 409A of the Code.


SECTION 5
MISCELLANEOUS


5.1    The Plan does not give the Director any right to be nominated or
re-elected to the Board.


5.2    When a person entitled to a payment under the Plan is under legal
disability or, in the Company's opinion, is in any way incapacitated so as to be
unable to manage such person's financial affairs, the Company may direct that
payment be made to such person's legal representative, or to a relative or
friend of such person for such person's benefit. Any payment made in accordance
with the preceding sentence shall be in complete discharge of the Company's
obligation to make such payment under the Plan.
    
5.3    Any action required or permitted to be taken by the Company under the
terms of the Plan shall be by affirmative vote of a majority of the members of
the Board of Directors then in office.


5.4    Any controversy or claim arising out of or relating to the Plan or the
breach hereof shall be settled by arbitration in the City of Chicago in
accordance with the laws of the State of Illinois by three arbitrators, of whom
one shall be appointed by the Company, one by the Director and one by the first
two arbitrators. If the first two arbitrators cannot agree on the appointment of
a third arbitrator, then the third arbitrator shall be appointed by the Chief
Judge of the United States Court of Appeals for the Seventh Circuit. The
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association except with respect to the selection of arbitrators
which shall be as provided in this Section 5.4. Judgment upon any award rendered
by the arbitrators may be entered in any court having jurisdiction thereof and
will include interest on any amounts due and payable to the Director from the
date of the breach of the Plan calculated for each month at the rate equal to
the prime rate as published in The Wall Street Journal on the first date of its
publication in the then current year. In the event that it shall be necessary or
desirable for the Director to retain legal counsel and/or incur other costs and
expenses in connection with the enforcement of any or all of the Director's
rights under the Plan, the Company shall pay (or the Director shall be entitled
to reimbursement from the Company, as the case may be) reasonable attorney's
fees and costs and expenses in connection with the enforcement of said rights
(including the enforcement of any arbitration award in court) (collectively, the
“Expenses”), unless the arbitrators determine that the Director's request to
arbitrate was frivolous, in which case the Director shall promptly repay to the
Company any previous payments or reimbursements made by the Company for Expenses
under this Section 5.4 in respect of the Director. All such payments or
reimbursements under this Section 5.4 shall be made on or prior to the last day
of the taxable year of the Director following the taxable year in which such
Expenses were incurred by the Director (provided that to the extent any such
payment or reimbursement is taxable income to the Director and is otherwise
subject to the requirements of Section 409A of the Code, such payment or
reimbursement shall be made no later than March 15th of the taxable year of the
Director following the taxable year in which such Expenses were incurred by the
Director). No such payment or reimbursement provided to the Director during any
taxable year shall in any way affect the Expenses eligible for payment or
reimbursement in any other taxable year, and the right to such payment or
reimbursement may not be liquidated or exchanged for another benefit.


5.5    Any notices, requests, demands or other communications provided for by
the Plan shall be sufficient if in writing and if sent by registered or
certified mail, return receipt requested, to the Director at the last address
filed in writing with the Company or, in the case of the Company, to the Company
at its principal executive offices, attention Secretary.


5.6    The provisions of the Plan shall be construed in accordance with
applicable federal laws and, to the extent not inconsistent therewith or
preempted thereby, the laws of the State of Illinois, determined without regard
to the choice of law rules of any jurisdiction.


5.7    The Plan may be amended or canceled by the Company, in its sole
discretion, without the consent of any other person, and, no person, other than
Directors who participate in the Plan, shall have any rights under or interest
in the Plan or the subject matter hereof. Unless the Plan is amended to so
provide, the cancellation of the Plan shall not cause the date on which any
payment is made under the Plan to be accelerated.


    





--------------------------------------------------------------------------------





5.8    All provisions of the Plan shall inure to the benefit of and be binding
upon the successors and assigns of the Company (including any successor to, or
assignee of, the assets or business of the Company pursuant to a transaction
constituting a Change in Control (as defined in Section 4.4)), and the term
"Company" as used herein shall include Navistar International Corporation and
all such successors and assigns.


5.9    Each Director may, from time to time, name a beneficiary or beneficiaries
(who may be named on a contingent or successive basis) to whom any benefit under
the Plan is to be paid in the event of the Director’s death before the Director
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Director and shall be effective only if and when
filed by the Director with the Company during the Director’s lifetime. In the
absence of any such designation, benefits remaining unpaid at the Director’s
death shall be paid to the Director’s estate.


5.10    The Plan shall be unfunded. Any rights that a Director has to a payment
or distribution under the Plan shall be limited to those of a general and
unsecured creditor of the Company.


5.11    No loans shall be permitted under the Plan.


5.12    No rights or interests under the Plan shall be assignable or
transferable other than by will or the laws of descent and distribution, and
such rights or interests shall be exercisable, during the Director’s lifetime,
only by the Director.


5.13    All payments, including the issuance of shares of Navistar common stock,
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


5.14    If and to the extent any payments or benefits under the Plan are subject
to and would otherwise violate the requirements under Section 409A of the Code,
(a) such payments and benefits shall be paid under such other conditions
determined by the Company that cause such payments or benefits to comply with
Section 409A of the Code and the Plan shall, to the extent necessary, be
construed, administered, and/or amended (if and only to the extent such an
amendment would be permitted under Section 409A of the Code) accordingly to
achieve that objective, (b) any reference herein to the term “Plan” shall mean
this Plan and any other plan with which this Plan is required to be aggregated
under Section 409A of the Code, and (c) in the event of any inconsistency
between the terms of this Plan and Section 409A of the Code, the terms of
Section 409A of the Code shall prevail and govern. Additionally, if, as of the
date of the Director’s “separation from service” from the Company, the Director
is a “specified employee” (within the meaning of Section 409A), then, to the
extent that payments or benefits under the Plan would, absent this section, be
paid on account of the Director’s “separation from service” from the Company and
within the six-month period following such separation, such payments shall not
be paid until the date that is six months and one day after such separation from
service (or, if earlier, the Director’s death), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following the
Director’s separation from service and any subsequent installments, if any,
being paid in accordance with the dates and terms set forth herein.
  









